 

The Maximum Amount Guarantee Contract

 

Contract No.: 20111208001-2

 

Party A: Shenzhen Development Bank Co., Ltd. Shenzhen Xinzhou Sub-Branch

Add: 1st F, Zhongchengtianyi Building, Xinzhou Road, Futian District, Shenzhen,
Guangdong, China

Tel: 23480048 Fax: 23480054 Head: Nannan Fu Position: President

 

Party B (guarantor): Springpower Technology (Shenzhen) Co., Ltd

Add: Building A2, Luoshan Industrial Zone, Shanxia, Pinghu, Shenzhen, Guangdong,
China

Tel: 89686236 Fax: 89686819 Legal Representative: Dangyu Pan Zip code: 518111

 

In order to perform the contract (hereinafter referred to as the principal
contract) between Party A and Shenzhen Highpower CO., LTD (hereinafter referred
to as the debtor), Party B is willing to be the guarantor of the debtor under
the principal contract and take joint liabilities. Party A and Party B reached
this agreement after the willing negotiation and both sides shall abide by the
following clauses.

 

Article 1 Range of guarantee

Under this comprehensive line of credit contract No. 20111208001-2, all the
liabilities the debtor should take (including contingent liabilities), the
principal, interest, penalty interest and compound interest, claims fees. The
maximum principal is RMB ONE HUNDRED MILLION ONLY (RMB 100,000,000.00)

Interest, penalty interest and compound interest are calculated in accordance
with the master contract until the date of the debt paid off. The cost of
achieving debt includes but not limited to expenses of notice, express,
identification, litigation, lawyer, travel, assessment, auction, property
preservation, mandatory execution, etc.

Currency exchange rate shall be the quotation on the day actual business happens
announced by Party B except RMB.

 

Article 2 The period of guarantee

From the effective date of this contract until the due day of all the concrete
credit debts under the principal contract, and plus two more years. The period
of any specific contract is calculated separately, and if any credit defers, the
period also defers two years from the due day of credit.

 

Article 3 The debtor shall not transfer the line of credit to other third party.

 

Article 4 Other matters agreed by the 2 parties: No.

 

Article 5 This agreement is written in three originals, two for Party A, and one
for Party B and debtor. Each original enjoy the equally authentic.

Article 6 Coerce execution notarization

 

 

 

 

The two parties shall not enter into coerce execution notarization.

 

Article 7 Responsibility of guarantee

Party B shall take the joint guarantee liability for all the debts (including
contingent liabilities) the principal, interests, penalties and compound
interest, claim fees. If the debtor does not fulfill the repayment obligations
when the credit is due (including contract expires and early maturity) or other
occurrence of the default under the contract, party A can either claim on the
debtor, or directly claim on Party B for compensation. Party B irrevocably
authorized party A to debit the due amount directly from the Party B's bank
account if the debtor does not fulfill the repayment obligations when the credit
is due (including contract expires and early maturity) or other occurrence of
the default under the contract.

Whether or not the debtor or a third party provides the property security
(mortgage or pledge), party A has the right to request Party B to take the
responsibility of guarantee without first dispose of collateral.

 

Article 8 The guarantee of the contract is independent, and shall not be
affected by other guarantors’ securities.

 

Article 9 The guarantee of the contract is irrevocable, and it is not effected
by any contract signed between debtor and any other party or changed by debtor's
bankruptcy, insolvency, loss of business qualifications, amendment of the
Articles of Association.

 

Article 10 Event of default and liability for breach of contract

1. Events of default

One of the following circumstances shall be viewed as a default:

(1) Party B fails to fulfill its duties and obligations, or expressly states or
indicates by its conduct that it will not perform its obligations under the
contract.

(2) The relevant certifications and documents Party B submitted to or any
announcements Party B made are untrue, inaccurate, incomplete or contain any
false records, misleading statements or major omissions.

(3) Party B conceals the true important information, and doesn’t cooperate with
party A on investigation, examination, inspection.

(4) Party B’s indolent management and recourse due debt or it transfers property
or uses other ways to avoid debts by ways of gratis, unreasonably-low price and
other improper means.

(5) Party B violates similar contracts signed with party A or any other thirty
parties, or issues any bonds, or enters into litigation or arbitration arise
from bonds issuance.

(6) The guarantee contract is invalid or revoked.

(7)The debt of principal contract expires or has a early maturity, all or part
of the debt is not paid off.

(8) Party B intends to avoid bank debt through related party transactions or
other ways.

(9) When Party B is a enterprise:

9.1 There are major problems in Party B’s business circumstances, such as
deteriorated financial situation, significant financial loss, loss of assets
(including but not limited to loss of assets arise from guarantee for external
parties ), or other financial crisis.

 

 

 

 

9.2 Party B is subject to administrative penalties, criminal sanctions because
of illegal operations or being investigated by authorities, and may be subject
to administrative penalties, criminal sanctions.

9.3 Party B is to spin-off, merger, major merger, acquisition or restructure, a
significant disposal of assets, capital reduction, liquidation, reorganization,
bankruptcy, dissolution, etc.

9.4 The controlling shareholder or actual controller of Party B changes, and
party A deem that it already or may endanger the claims under this contract, or
major events happen to Party B's controlling shareholders, actual controllers,
legal representative, senior management staff, including but limited to be
subject to administrative penalties, criminal sanctions because of illegal
operations or being investigated by authorities, or may be subject to
administrative penalties, criminal sanctions, or enter into litigation or
arbitration, serious deterioration of the financial situation, declaring
bankruptcy or dissolution, etc.

9.5 Party B’s industry changes adversely, Party A considers it already has or
may endanger the claims under this contract.

(10) When Party B is an individual:

10.1 Disability, unemployment, relocation, job changes, business changes and any
other changes that party A believes already have affected or may affect Party B
to fulfill security responsibilities.

10.2 Party B is held criminally responsible, or by other enforcement measures or
to restrict a right taken by the relevant authorities that has been or may
affect Party B to fulfill security responsibilities.

10.3 The heir or legatee of Party B waive inheritance, bequest, or accept the
inheritance, bequest, but refuse to assume security responsibility.

(11) Other situations that have affected or may affect Party B to fulfill
security responsibilities.

 

2. Liability for breach of contract

Under the above circumstances, party A shall have rights to,

(1) Require Party B to take guarantee responsibility, and deduct the outstanding
amount from Party B’s account for all the debts (including contingent
liabilities) the principal, interests, penalties interests and compound
interest, claim fees ( including but not limited to expenses of litigation,
lawyer, notarization, execution, etc.)

(2) Require Party B to provide new guarantee that satisfies party A’s
requirements including but not limited to mortgage or pledge.

(3) To require Party B to repay all damage of Party A

(4) Claim subrogation to debtor of Party B, in accordance with the requirements
of Party A, Party B needs to provide all necessary cooperation and assistance,
and Party B shall bear the cost.

(5) Request the people's court for revocation of the behaviors that party B
waive due credit or transfer property or dispose of assets freely or with
manifestly unreasonably low price

(6)Claim other relief measures according to law and the contract.

 

Article 11 Party A has the right to require the debtor to repay the credit
according to law when the principal contract or the specific contract is invalid
for whatever reason. When the situation above occur, the contract is not
affected, and Party B still take guarantee responsibility for the contract.

 

Article 12 The statement, guarantee and promise of Party B

 

 

 

 

1. Party B has the legal power, right and authority to sign, deliver and perform
this contract. This contract constitutes a valid and binding agreement to Party
B and according to the terms of the contract execution can be done to Party B.

2. Party B is a validly existing and good reputation company founded in the
judicial area, with all the corporate rights and government licensing and
approval in current business.

3. Party B guarantees that the information provided is true, complete, legal,
valid, and does not contain any false record, misleading statement or
significant omission.

4. Party B hereby promises to completely performance all obligations in good way
under the contract, and without prior written consent of Party A, Party B will
not make any behavior (including Party B shall act but not, or should not act
but act) to endanger the realization of claims under the contract.

5. Party B hereby promises to give a written notice to Party A within ten days
when changes residence, mailing address, telephone number and business scope,
legal representative, etc. If Party B does not fulfill the obligation of
notifying Party A, the notice and documents are deemed to have been delivered in
accordance with the original mailing address.

6. Party B hereby confirms that signing this contract is the true meaning by
having carefully reviewed and fully being aware of and understanding all the
terms of this contract.

 

Article 13 Amendment the contract

1.Agreed by both parties, the contract can be amended or canceled in written
form.

2. Party A should notify Party B in time before the amendment, and Party B still
take guarantee responsibility for the amended contract after agreement. But when
the amendment of contract reduces the credit of debtor (including but not
limited to the less of credit amount or the period), Party B shall be deemed to
have agreed the amendment and Party A need not to notify Party B, Party B still
take guarantee responsibility for the amended contract.

 

Article 14 The duration of this contract, Party A take tolerance, indulgence or
delay to any breach of the act or delay of Party B under this contract that
shall not prejudice, influence or restrict all the rights of creditor in
accordance with the contract and relevant laws and regulations, and should not
be regarded as the permission to any acts of destruction under the contract or
give up the right to take action on existing or future violations.

 

Article 15 Applicable Law and Dispute Resolution

1. This contract is signed in accordance with PRC laws and applicable PRC laws.

2. The contract dispute can be resolved in accordance with the principal
contract.

 

Article 16 This agreement becomes effective after signed by authorized
representatives (if natural person, it should be signed by this natural person,
if legal person or other organization, it should be signed and stamped by
authorized person).

 

/s/ [SEAL]   Party A (Stamp)   Signature of legal representative or deputy:  
Date: December 12, 2011  

 

 

 

 

/s/ Dang Yu Pan   Party B (signature)   Signature of legal representative or
deputy:   Date: December 12, 2011  

 

 

 

